Per Curiam. This cause coming on to be heard on the Joint Stipulation of the claimant, County of Randolph, and the respondent, State of Illinois, and the Court being fully advised in the premises, finds that this case arises pursuant to Illinois Revised Statutes, 1947, Chapter 65, paragraphs 37, 38, and 39, being: "An Act to provide for the imbursement (reimbursement) of counties within the State of Illinois for expenses, costs and fees incurred in habeas corpus proceedings in the courts of such counties, involving non residents of such counties who may be confined in State penal or charitable institutions.” and that claimant is entitled to reimbursement of expenses, costs and fees as follows: A. 15 habeas corpus filing fees at $25 $ 375.00 B. 95 habeas corpus filing fees at $30 2,850.00 C. 42 State’s Attorney’s fees at $20 840.00 D. 110 library fees at $1 110.00 E. 42 Sheriff’s service fees plus mileage 510.80 TOTAL $4,685.80 IT IS HEREBY ORDERED that the parties’ presence at a hearing and the filing of briefs is waived, and in pursuance of the statutes of the State of Illinois, as set out above, and based on claimant’s complaint with attached Bill of Particulars, as revised by the parties and agreed and stipulated thereto, an award is hereby entered for claimant in the amount of $4,685.80 (FOUR THOUSAND SIX HUNDRED EIGHTY-FIVE DOLLARS AND EIGHTY CENTS).